Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159510(45)(48)(52)                                                                                   Stephen J. Markman
                                                                                                            Brian K. Zahra
  159511                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  SKANSKA USA BUILDING, INC.,                                                                                          Justices
           Plaintiff-Appellant,
                                                                    SC: 159510, 159511
  v                                                                 COA: 340871, 341589
                                                                    Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  ___________________________________/

          On order of the Chief Justice, the separate motions of (1) Associated General
  Contractors of Michigan and Associated General Contractors of America, (2) Michigan
  Infrastructure Transportation Association, and (3) Construction Association of Michigan
  to file briefs amicus curiae are GRANTED. The amicus briefs submitted by those entities
  are accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 21, 2019

                                                                              Clerk